DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on November 18, 2020. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951, 771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application No. 16/951,777 teach all the features of the current application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 10, line 1, positively recites “the bone is a humerus”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johannaber et al. (US Patent Publication 2018/0161168), hereinafter “Johannaber”.
	Regarding claim 1, Johannaber discloses a selection system [paragraphs 0137-0140 for a reverse shoulder arthroplasty) capable of supporting selection of at least one shoulder prosthetic component during surgery comprising: a ring (962, FIG.9B) capable of coupling to a bone of a shoulder joint; and a measurement device (961, FIG.9B) having a plurality of sensors (964, FIG.9B) located at radial positions relative to an external curved surface wherein the measurement device is capable of coupling to the ring and wherein the selection system generates measurement data capable of supporting the selection of the at least one shoulder prosthetic component.
Regarding claim 2, Johannaber discloses a computer (1102, [paragraph 0143]); a display (1104, [paragraphs 0037 and 0143] capable of coupling to the computer wherein the computer receives the measurement data from the measurement device, wherein the computer processes the measurement data, and wherein the measurement data is capable of displaying on the display in real-time for use by a surgeon or surgical team.
Regarding claim 3, Johannaber discloses wherein an offset of the selection system falls between an offset of a first prosthetic component (i.e. 902, FIG.9A) and a second prosthetic component (i.e. 910, FIG 9A).
Regarding claim 6, Johannaber discloses wherein the ring is capable of being nailed or screwed to the bone.
Regarding claim 7, Johannaber discloses wherein a canal rod (906, FIG.9B) is capable of coupling the ring to the bone. 
Regarding claim 8, Johannaber discloses wherein a bottom surface of the measurement device is co-planar to a bottom surface of the ring when the measurement device is coupled to the ring (FIGS 9A-9B).
Regarding claim 9, Johannaber discloses wherein the ring includes at least one retaining feature (968, FIG.9A) to retain the measurement device to the ring.
Regarding claim 10, Johannaber discloses wherein the bone is a humerus and wherein the humerus is capable of being resected to provide a surface, and wherein the ring couples to the surface [paragraph 0144].
Regarding claim 15, Johannaber discloses wherein the offset of the selection system falls between the offset of an in-lay humeral prosthetic component (910, FIG.9A) and an on-lay humeral prosthetic component (902, FIG.9A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber et al. (US Patent Publication 2018/0161168), hereinafter “Johannaber” in view of Flaherty et al. (US Patent Publication 2013/0090737), hereinafter “Flaherty”.
Regarding claim 4, Johannaber discloses the first prosthetic component and the second prosthetic component but fails to disclose a sensor system that detects if the measurement data is above or below a predetermined threshold. 
However, Flaherty teaches a pressure sensor which detects if the measured pressure is above, below, or equal to a predetermined threshold value stored in system memory [paragraph 0473]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jonannaber with a system which detects measured thresholds in order to analyze the placement of trial or prosthetic components. 
Regarding claim 5, the modified Johannaber’s system discloses wherein the measurement device is capable of measuring a position of applied load (i.e. pressure) and the load magnitude at the position of applied load, wherein the selection system capable of supporting movement of the shoulder joint, and wherein the predetermined threshold corresponds to the load magnitude at the position of applied load [paragraphs 0473-0478 of Flaherty].
Regarding claim 11, the modified Johannaber’s system discloses further including a plurality of trialing glenoid components (101, Fig. 2 of Flaherty) wherein each trialing glenoid component of the plurality of trialing glenoid components has a different a different height (see Figs a-c of Flaherty).
Regarding claim 12, the modified Johannaber’s system discloses wherein at least one of the glenoid components is capable of coupling to a scapula with a pin or a screw (see Fig.2 of Flaherty).
Regarding claim 13, the modified Johannaber’s system discloses wherein at least one of the glenoid components includes lateral support (106, Fig. 3a of Flaherty).
Regarding claim 14, the modified Johannaber’s system discloses wherein the plurality of glenoid components comprise glenoid partial spheres (see Figs. 3 a-c of Flaherty).
Regarding claim 16, the modified Johannaber’s system fails to disclose
wherein loading measured within a range of 0-20 Ibs. indicates the selection of the on-lay humeral prosthetic component and wherein loading measured within a range of 20 to 40 Ibs. indicates the selection of the in-lay humeral prosthetic component.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the loading measured within a range of 0-20lbs indicates the selection of the on-lay humeral prosthetic component and wherein loading measured within a range of 20-40lbs indicates the selection of the in-lay humeral prosthetic component, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, a measurement for properly ensuring the stability of a shoulder joint in a reverse shoulder surgical procedure by using quantitative measurements to assist surgeons in determining whether trial prosthetic devices may provide a patient with desirable outcomes. 
Regarding claim 17, Johannaber discloses a selection system [paragraphs 0137capable of supporting selection of at least one shoulder prosthetic component during surgery comprising:
a ring (962, FIG.9B) capable of coupling to a bone of a shoulder joint wherein the ring includes a retaining feature (968, FIG.9A);
a measurement device (961, FIG.9B) having a plurality sensors (964, FIG 9B) located at radial positions relative to an external curved surface wherein the measurement device is capable of coupling to the ring, wherein the selection system generates measurement data capable of supporting the selection of the at least one shoulder prosthetic component, and wherein the selection system supports movement of the shoulder joint;
a computer (1102, paragraph 0143]); and
a display (1104, [paragraphs 0037 and 0143]) capable of coupling to the computer wherein the computer receives the measurement data from the measurement device, wherein the computer processes the measurement data, wherein the measurement data is capable of being displayed on the display in real-time for use by a surgeon or surgical team. 
Johannaber discloses the first prosthetic component and the second prosthetic component but fails to disclose a sensor system that detects if the measurement data is above or below a predetermined threshold. 
However, Flaherty teaches a pressure sensor which detects if the measured pressure is above, below, or equal to a predetermined threshold value stored in system memory [paragraph 0473]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jonannaber with a system which detects measured thresholds in order to analyze the placement of trial or prosthetic components. 
Regarding claim 18, the modified Johannaber’s system wherein an offset of the selection system falls between an offset of the first prosthetic component (i.e. 902, FIG. 9A of Johannaber) and the second prosthetic component (i.e. 910, FIG.9A of Johannaber).
Regarding claim 19, the modified Johannaber’s system wherein a bottom surface of the measurement device is co-planar to a bottom surface of the ring when the measurement device is coupled to the ring (FIGS 9A-9B).
Regarding claim 20, Johannaber discloses a selection system [paragraphs 0137capable of supporting selection of at least one shoulder prosthetic component during surgery comprising:
a ring (962, FIG.9B) capable of coupling to a humerus of a shoulder joint;
a measurement device (961, FIG.9B) having a plurality sensors (964, FIG.9B) located at radial positions relative to an external curved surface wherein the measurement device is capable of coupling to the ring, wherein the selection system generates measurement data capable of supporting the selection of the at least one shoulder prosthetic component, wherein the selection system supports movement of the shoulder joint, wherein the measurement device measures a position of applied load and a load magnitude at the position of applied load;
a computer (1102, [paragraph 0143]); and
a display (1104, [paragraphs 0037-0143] capable of coupling to the computer wherein the computer receives the measurement data from the measurement device, wherein the computer processes the measurement data, wherein the measurement data is capable of being displayed on the display in real-time for use by a surgeon or surgical team. 
Johannaber’s system fails to disclose wherein loading measured within a range of 0-20 Ibs. indicates the selection of the on-lay humeral prosthetic component and wherein loading measured within a range of 20 to 40 Ibs. indicates the selection of the in-lay humeral prosthetic component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct wherein the in-lay humeral prosthetic component is selected if the measurement data is within a range of 20-40 lbs., and wherein the on-lay humeral prosthetic component is selected if the measurement data is within a range of 0-20 Ibs., since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, a measurement for properly ensuring the stability of a shoulder joint in a reverse shoulder surgical procedure by using quantitative measurements to assist surgeons in determining whether trial prosthetic devices may provide a patient with desirable outcomes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775